Smith, 111 Nev. 528, 893 P.2d 372 (1995), and Wright v. Schum, 105 Nev.
                611, 781 P.2d 1142 (1989), a landlord must assume some affirmative duty
                to protect third-parties against their tenant's pets to have liability, and
                here, the landlords took no action which imposed on them an affirmative
                duty to protect the Ards from Wood's dogs. Additionally, the district court
                found that the landlords' mere knowledge that Wood owned dogs did not
                impose any type of duty upon them to investigate the nature of Wood's
                dogs.
                            We review a district court's grant of summary judgment de
                novo.   Wood v. Safeway, Inc.,   121 Nev. 724, 729, 121 P.3d 1026, 1029
                (2005). The district court properly relied upon Harry and Wright. Under
                Harry and Wright, a landlord only has a duty to protect third-parties from
                his tenant's dogs if the landlord assumes a duty through his actions, i.e.
                offers to fix a fence." Harry, 111 Nev. at 533-34, 893 P.2d at 375; Wright,


                       'On appeal, the Ards urge this court to abandon the standard
                articulated in Harry and Wright, and apply the general premise liability
                standard articulated in Moody v. Manny's Auto Repair, 110 Nev. 320, 333,
                871 P.2d 935, 943 (1994), in order to determine whether the landlords
                owed the Ards a duty of care. We decline to extend the general premise
                liability standard to the dog attack scenario presented here at this time.
                Yet, even under this standard, we would still affirm the district court,
                because the harm (the dog attack) created by the defendants' conduct (the
                landlords renting the property to Wood) was not foreseeable. See Sparks
                v. Alpha Tau Omega Fraternity, 127 Nev., Adv. Op. 23, 255 P.3d 238, 244
                (2011) ("[A] duty of care arises when (1) a special relationship exists
                between the parties ... , and (2) the harm created by the defendant's
                conduct is foreseeable." (emphasis added) (internal quotation marks
                omitted)). The harm was not foreseeable because dogs are presumed non-
                violent and there was no evidence that Wood's dogs had a violent nature.
                See, e.g., Goennenwein v. Rasof, 695 N.E.2d 541, 544 (Ill. App. Ct. 1998)
                ("It is presumed that a dog is tame, docile, and harmless absent evidence
                                                                 continued on next page . . .

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 121 Nev. at 618, 781 P.2d at 1146. Here, contrary to the Ards' argument,
                 the landlords did not owe the Ards any duty of care, because they took no
                 action which imposed a duty upon them. See Sparks v. Alpha Tau Omega
                 Fraternity, Inc., 127 Nev., Adv. Op. 23, 255 P.3d 238, 244 (2011) (stating
                 that to prevail on a negligence claim, a plaintiff must establish the
                 existence of a duty of care, which is a question of law). 2 Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.


                                                                                   ,   J.
                                                     Saitta


                                                                                       J.




                                                                                       J.




                 . . . continued

                 that the dog has demonstrated vicious propensities."). Further, courts do
                 not require landlords to investigate into the nature of their tenant's dogs.
                 See Georgianna v. Gizzy, 483 N.Y.S.2d 892, 894 (N.Y. Sup. Ct. 1984)
                 (stating that requiring a landlord to investigate into a tenant's dog's
                 history would be "oppressive and unreasonable"); Robison v. Stokes, 882
                 P.2d 1105, 1106 (Okla. Civ. App. 1994) (explaining that a tenant's
                 contractual right to keep a dog is not tantamount to a landlord's approval
                 and knowledge of a dangerous dog, and a landlord does not have a duty to
                 inspect the property for a dangerous dog).

                       2 We have considered the parties' remaining arguments and conclude
                 that they are without merit.



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                      cc:   Hon. Susan Johnson, District Judge
                            Paternoster Law Group
                            Upson Smith/Las Vegas
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    04g#1,